Citation Nr: 0940580	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-28 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of zero 
percent for pleural plaques due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1973 to May 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO in 
June 2007 which granted service connection for pleural 
plaques due to asbestos exposure and assigned a zero percent 
initial disability rating from October 10, 2006.   

In July 2009, the Veteran submitted additional pertinent 
evidence and waived consideration by the agency of original 
jurisdiction pursuant to 38 C.F.R. 
§ 20.1304 (2009).  Because a waiver was submitted, the Board 
finds that the solicitation of a waiver and/or remand for the 
RO's initial consideration of this evidence is not required.  
38 C.F.R. § 20.1304(c) (2009).  

The Board notes that in September 2007 the Veteran requested 
a personal hearing before the Board; however, the Veteran 
subsequently withdrew his hearing request in June 2009.  


FINDINGS OF FACT

1.  For the period of initial rating from October 10, 2006 to 
September 22, 2008, the service-connected pleural plaques due 
to asbestos exposure was manifested by Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 72.9 percent predicted. 

2.  For the period of initial rating from September 22, 2008, 
the service-connected pleural plaques due to asbestos 
exposure has been manifested by DLCO (SB) greater than 80 
percent predicted.




CONCLUSIONS OF LAW

1.  For the period of initial disability rating from October 
10, 2006 to September 22, 2008, the criteria for a 10 percent 
disability rating for service-connected pleural plaques due 
to asbestos exposure were met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.96, 4.97, 
Diagnostic Code 6833 (2009). 

2.  For the period of initial disability rating from 
September 22, 2008, the criteria for a disability rating in 
excess of 0 percent rating for service-connected pleural 
plaques due to asbestos exposure have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.96, 4.97, Diagnostic Code 6833 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim 
and of the relative duties of VA and the claimant for 
procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in January 2007, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the Veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claim to the RO.  The content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The January 2007 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability and effective dates.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  Treatment records from 
Drs. B.H., M.H., and D.S. are associated with the claims 
folder.  The Board finds that there is no identified relevant 
evidence that has not been accounted for.  The Veteran 
underwent VA examinations in March 2007 and September 2008 to 
obtain medical evidence as to the severity of the pleural 
plaques.  

In the October 2009 statement, the Veteran's representative 
argues that additional medical examination is necessary based 
upon the report by Dr. D.S. because it appears that Dr. D.S. 
is stating that the Veteran's lung problems are due to the 
exposure to asbestos.  The Board finds that additional 
medical examination is not necessary to decide this case.  
The Board notes that in the July 2009 statement 
Dr. D.S. indicated that the Veteran's shortness of breath was 
most likely multifactorial and indicated that etiology may be 
due to five different non-service-connected disorders or 
conditions.  Dr. D.S. did not attribute any significant part 
of the Veteran's lung disorders and symptoms to the service-
connected pleural plaques.  

The record shows that the Veteran was afforded two VA 
examinations to determine the severity of the pleural plaques 
and pulmonary function tests were performed.  At the 
September 2008 VA examination, the examiner considered the 
Veteran's reported history of shortness of breath for the 
past two years.  The examiner concluded that the pleural 
plaques did not cause pulmonary symptoms.  The examiner 
further indicated that the Veteran had obstructive lung 
disease as shown by pulmonary function testing and this 
disorder was not caused by the pleural plaques.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board 
finds that the VA examiner, as a doctor of Internal Medicine, 
has the skill and expertise to render this medical opinion.  
For these reasons, the Board finds that the VA examinations 
in 2007 and 2008 are adequate for rating purposes and 
additional examination is not necessary.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim; hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Rating Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
When there is no diagnostic code specific to the disability 
for which the veteran is service connected, the service-
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology, and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2009). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, 12 Vet. App. at 126-127, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  In this 
case, the Board has considered and applied staged initial 
ratings for the Veteran's service-connected pleural plaques 
due to asbestos exposure.  

Diagnostic Code 6833 (asbestosis) is rated under the General 
Rating Formula for Interstitial Lung Disease.  Ratings are 
assigned based on pulmonary function test findings.  A 10 
percent evaluation is assigned where there is a Forced Vital 
Capacity (FVC) in 1 second of 75 to 80 percent predicted, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent evaluation is assigned with a FVC of 
65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation is assigned with a FVC of 
50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation is assigned with 
demonstrated evidence of an FVC of less than 50 percent of 
predicted value, or; DLCO (SB) of less than 40 percent of 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiac or respiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2009).

38 C.F.R. § 4.96 (d) enumerates special provisions for the 
application of evaluation criteria for Diagnostic Codes 6600, 
6603, 6604, 6825-6833, and 6840-6845.  
(1) Pulmonary function tests (PFT's) are generally required 
to evaluate these conditions.  (2) If the DLCO (SB) test is 
not of record, evaluate based on alternative criteria as long 
as the examiner states why the test would not be useful or 
valid in a particular case.  (3) When PFT's are not 
consistent with clinical findings, evaluate based on the 
based on the PFT's unless the examiner states why they were 
not a valid indication of respiratory functional impairment 
in a particular case.  (4) Post-bronchodilator studies are 
required when PFT's are done for disability evaluation 
purposes, except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states why.  (5) When evaluating based on PFT's, use 
post-bronchodilator results in applying the evaluation 
criteria in the rating schedule unless post-bronchodilator 
results were poorer than the pre-bronchodilator results. In 
that case, use the pre-bronchodilator values for rating 
purposes.  (6) When there is a disparity between the results 
of different PFT's so that the level of evaluation would 
differ depending on which test result is used, use the test 
result that the examiner states most accurately reflect the 
level of disability.  38 C.F.R. § 4.96(d) (2009).

Initial Rating Analysis

At the outset, the Board notes that the Veteran is appealing 
the 0 percent initial disability rating assigned to the 
service-connected pleural plaques.  The June 2007 rating 
decision on appeal granted service connection for pleural 
plaques due to asbestos exposure, and assigned a zero percent 
initial disability rating from October 10, 2006.  Because 
this is an initial rating appeal, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson.

The Veteran's disability was initially rated as non-
compensable (0 percent) pursuant to Diagnostic Code 6833.  
The Veteran disagreed with the initial rating assigned, 
generally expressing disagreement with the initial rating of 
0 percent, but not indicating what rating he was seeking.  In 
August 2008, the Veteran's representative contended in 
writing that a 10 percent disability rating was warranted 
based on March 2007 DLCO (SB) predicted percentage of 72.9 
percent.  In subsequent briefs, the Veteran's representatives 
have contended that various FVC and DLCO (SB) readings 
warranted higher ratings of 30 percent and 60 percent.  

In the present case, there is medical evidence showing that 
the Veteran has more than one lung disability.  The medical 
evidence shows that the Veteran has chronic bronchitis, 
chronic obstructive lung disease, small airways disease, and 
pulmonary fibrosis.  See the report by Dr. M.H.H. dated in 
May 2009.  The Board notes that service connection is not in 
effect for these disabilities; therefore, the only symptoms 
and impairment from the service-connected pleural plaques 
will be considered when assigning a disability rating.  See 
38 C.F.R. § 4.14 (the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided).  

In addition, the March 2007 and September 2008 VA examination 
reports indicate that the examiners indicated that the 
pleural plaques did not cause any pulmonary symptoms.  In 
addition, in a February 2009 addendum to the September 2008 
VA examination, VA examiner wrote that the Veteran had 
pleural plaques due to asbestos exposure, but did not have 
pulmonary asbestosis or parenchymal lung disease.  The 
February 2009 VA examiner's addendum indicates that, because 
the Veteran's obstructive lung symptoms are not due to his 
service-connected disability of pleural plaques due to 
asbestosis, the DLCO (SB) should be considered for rating 
purposes for the pulmonary disability.  To rate the Veteran's 
service-connected disability of pleural plaques due to 
asbestosis on the basis of FVC measures that are caused by 
multiple non-service-connected disabilities would violate the 
rule against pyramiding of 38 C.F.R. § 4.14.  

In addition, there is medical evidence that establishes that 
the impairment to lung function due to the service-connected 
pleural plaques should be rated using only the DLCO (SB).  
The February 2009 VA examination report reflects that the VA 
examiner indicated that the Veteran had pleural plaques due 
to exposure to asbestos, and he did not have pulmonary 
asbestosis or parenchymal lung disease.  The examiner further 
noted that the pleural plaques do not cause obstructive lung 
disease and the etiology of the Veteran's obstructive lung 
disease was unknown.  The VA examiner indicated that the DLCO 
(SB) should be considered for rating purposes for the 
pulmonary disability.  In light of this opinion, and the fact 
that the Veteran suffers from several non-service-connected 
disorders and conditions that affect his breathing, including 
as measured by FVC testing, the Board finds that the VA 
rating criteria directs the use of DLCO (SB) findings as the 
test result that will most accurately reflect the level of 
the Veteran's disability (pleural plaques due to asbestos 
exposure).  See 38 C.F.R. § 4.96(d)(6).  

After a careful review of the evidence of record, the Board 
finds that, for the period of initial disability rating from 
October 10, 2006 to September 22, 2008, the criteria for a 10 
percent disability rating for service-connected pleural 
plaques due to asbestos exposure were met.  For the period of 
initial rating from October 10, 2006 to September 22, 2008, 
the service-connected pleural plaques due to asbestos 
exposure was manifested by DLCO (SB) of 72.9 percent 
predicted in May 2007.  The Board notes that even though the 
March 2007 DLCO (SB) measure was 72.9 percent, the evidence 
also includes a previous September 2006 DLCO (SB) measure 
indicated to be 220 percent of predicted.  For this reason, 
it is only by resolving reasonable doubt in the Veteran's 
favor that the Board is able to find that, for the initial 
rating period from October 10, 2006 to September 22, 2008, a 
10 percent disability rating is warranted based on DLCO (SB) 
readings.  38 C.F.R. §§ 4.3, 4.7. 

In an August 2008 statement the Veteran's representative 
argues that a higher rating should be assigned based upon the 
March 2007 pulmonary function test which, the representative 
asserts, shows that the DLCO (SB) was 72.9 percent.  The 
Board points out that the March 2007 pulmonary function test 
shows that the DLCO (SB) was 220 percent predicted.  See the 
March 2007 VA examination report.  

The Board also finds that, for the period of initial 
disability rating from September 22, 2008, the criteria for a 
disability rating in excess of 0 percent rating for service-
connected pleural plaques due to asbestos exposure have not 
been met.  For the period of initial rating from September 
22, 2008, the service-connected pleural plaques due to 
asbestos exposure has been manifested by DLCO (SB) greater 
than 80 percent predicted, which does meet the criteria for a 
10 percent rating.  This creates a staged initial disability 
rating of 10 percent for the initial rating period prior to 
September 22, 2008, and 0 percent for the period thereafter. 

In order to warrant a rating of 10 percent, the evidence must 
show that DLCO (SB) is 66 to 80 percent predicted.  See 
38 C.F.R. § 4.97, Diagnostic Code 6833.  The March 2007 VA 
examination report indicates that the DLCO (SB) was 220 
percent predicted, and pulmonary function test in September 
2008 indicate that DLCO (SB) was 92.4 percent predicted.  In 
a February 2009 addendum, the examiner stated that the 
September 22, 2008 examination findings showed normal 
diffusing capacity.  

While the Veteran's representatives point to worsening in the 
Veteran's breathing capacity and functioning during this 
initial rating appeal, such worsening is not shown to be due 
to the service-connected disability.  The Board would also 
note that, not only does the Veteran have several non-
service-connected disorders that affect FVC results and 
generally his breathing capacities, as indicated by both VA 
and private doctors, but after service the Veteran continued 
working with boilers for 20 years.  The Veteran's private 
physician in March 2009 also indicated that noxious agents to 
which the Veteran was exposed during post-service employment 
with Polyone Corporation caused or exacerbated his multiple 
disorders.  As indicated above, the medical evidence shows 
the Veteran has several non-service-connected disabilities 
that account for most of his symptoms, and a VA doctor has 
opined that the DLCO (SB) is the most appropriate way to 
rating this Veteran's disability.  For these reasons, in 
answer to the Veteran's representative's contentions that FVC 
readings would give the Veteran a 30 percent or 60 percent 
disability ratings, to rate the Veteran's disability on the 
basis of FVC measures is not supported by the evidence, and 
would violate the rule against pyramiding.  

The Board notes that the record shows that the VA examiner 
who performed the September 2008 VA examination did not have 
access to the claims folder for review but he did have access 
to the electronic medical file and the pulmonary function 
tests results.  The Board finds that a claims folder review 
was not necessary because the information needed from the 
evaluation was evidence from the pulmonary function tests and 
the examiner had access to those test results and analyzed 
those test results.  Evaluation did not require a review of 
the medical records.  See Mariano v. Principi, 17 Vet. App. 
305, 312 (2003); see also Snuffer v. Gober, 10 Vet. App. 400, 
404 (1997).  As such, the Board finds that the examination 
was adequate for rating purposes and the Veteran has not been 
prejudiced by a decision based on the current record.  38 
C.F.R. § 4.2 (2009).

The Board notes that of record are evaluations reports and 
pulmonary function tests from Dr. M.H.H. dated in May 2009 
and Dr. D.S. dated in July 2009, but these records do not 
provide any DLCO (SB) findings.  The DLCO (SB) findings of 
record from the pulmonary function tests in March 2007 and 
September 2008 do not support a compensable rating under 
Diagnostic Code 6833.  See 38 C.F.R. 
§ 4.31 (In every instance where the Rating Schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009), but finds no evidence that the 
Veteran's pleural plaques has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In this case, 
there is no indication that he has been hospitalized due to 
the pleural plaques.  There is no evidence that the pleural 
plaques cause marked interference with employment.  The March 
2007 VA examination report indicates that the Veteran was 
employable for physical and sedentary types of labor with 
regard to the pleural plaques and the pleural plaques did not 
cause any significant symptoms.  There is no evidence that 
the service-connected pleural plaques presents an unusual or 
exceptional disability picture.  The Board finds that the 
Veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  The Board finds that the disability picture 
is not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.


ORDER

A 10 percent initial disability rating is for pleural plaques 
due to asbestos exposure, for the appeal period from October 
10, 2006 to September 22, 2008, is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


